NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 19, 2012*
                                Decided November 21, 2012

                                          Before

                             WILLIAM J. BAUER, Circuit Judge 

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐1103

HILTON LLOYD KELLER,                                  Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Southern District of Illinois.

       v.                                             No. 3:06‐CV‐661 JPG

WILLARD O. ELYEA,                                     Richard Mills,
     Defendant‐Appellee.                              Judge.



                                        O R D E R

       Hilton Keller, a prisoner at Menard Correctional Center, appeals the district court’s
grant of summary judgment against him in this suit under 42 U.S.C. § 1983 asserting
deliberate indifference to his acid‐reflux condition. The district court concluded that the
defendant, Dr. Willard Elyea, the medical director for the Illinois Department of
Corrections, was entitled to qualified immunity. We affirm the grant of summary judgment,



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2)(C).
No. 12‐1103                                                                               Page 2

but on the alternative ground that Keller has not shown that Dr. Elyea violated his
constitutional rights.

        Keller wrote three letters complaining of inadequate medical treatment to Dr. Elyea.
As IDOC’s medical director, Dr. Elyea oversaw the administration of health services to
some 45,000 inmates in Department custody across Illinois. Keller’s letters explained (1) that
he had been denied access to an ear, nose, and throat specialist to treat his persistent and
severe acid reflux and (2) that a prison doctor’s botched biopsy had resulted in a nerve
being severed in his neck. Keller received no response other than a letter from a Menard
administrator stating that Dr. Elyea’s staff reviewed one of his letters but did not
recommend any action.

       Keller sued Dr. Elyea under § 1983 for deliberate indifference by not intervening to
order additional treatment. Dr. Elyea moved for summary judgment on grounds that he
was not personally involved in Keller’s medical care and moreover was entitled to qualified
immunity. He attached answers (to Keller’s interrogatories) in which he stated that he did
not recall receiving any letters from Keller. 

        The district court granted summary judgment for Dr. Elyea on the basis of qualified
immunity. The court acknowledged that a factual issue might exist in regard to Dr. Elyea’s
personal involvement, but nevertheless found Dr. Elyea entitled to qualified immunity
because his failure to intervene could not be said to constitute sufficiently egregious
conduct. The court added that it could not find “any case which holds that the top medical
official within a state’s corrections department—a department which houses 45,000 inmates
at numerous facilities—is deliberately indifferent to an inmate’s serious medical needs by
failing to address that inmate’s concerns which were expressed in three letters.”

        On appeal Keller challenges the district court’s ruling that Dr. Elyea was entitled to
qualified immunity. He argues that he had a clearly established constitutional right to have
his medical conditions addressed, and that his letters sufficed to establish Dr. Elyea’s
supervisory responsibility.

        The district court indeed viewed this issue through too narrow a lens: there need not
be a case “on all fours,” with identical facts, in order for a constitutional right to be clearly
established for the purposes of qualified immunity. Estate of Escobedo v. Bender, 600 F.3d 770,
784 (7th Cir. 2010); Chaklos v. Stevens, 560 F.3d 705, 716–17 (7th Cir. 2009); Lee v. Young, 533
F.3d 505, 512 (7th Cir. 2008). Federal courts have long held that deliberate indifference to
prisoners’ serious medical conditions violates their Eighth Amendment right to be free from
cruel and unusual punishment. E.g., Estelle v. Gamble, 429 U.S. 97, 104 (1976); Cleveland‐
Perdue v. Brutsche, 881 F.2d 427, 430 (7th Cir. 1989). Of particular relevance here, we have
No. 12‐1103                                                                             Page 3

ruled that a supervisor may be liable when he turns a blind eye to an inmate’s letters
requesting medical treatment. Reed v. McBride, 178 F.3d 849, 854 (7th Cir. 1999); Vance v.
Peters, 97 F.3d 987, 993 (7th Cir. 1996). Thus we cannot agree with the district court’s
conclusion that there was no clearly established law that would have put Dr. Elyea on
notice that his alleged conduct violated Keller’s constitutional rights.

        But we need not reach the question of qualified immunity because there is a more
direct basis for affirmance—Keller has not shown that Dr. Elyea caused or participated in
any constitutional violation. See George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (citing
cases). As the district court recognized, Dr. Elyea, the head of the prison system’s medical
hierarchy, cannot be vicariously liable for the acts of his staff. Burks v. Raemisch, 555 F.3d
592, 593 (7th Cir. 2009); George, 507 F.3d at 609. But the principal case relied upon by the
court to deny summary judgment on this issue, Reed v. McBride, differs from this case in an
important way. In Reed, we found disputed issues of supervisory liability when supervisors
acknowledged receiving the plaintiff’s complaint letters and were therefore aware of the
continuing harm he was suffering. 178 F.3d at 854. Here, by contrast, Keller has not
produced evidence that Dr. Elyea was aware of Keller’s conditions or that the alleged
violations by the treating medical staff were caused by any policy Dr. Elyea put in place. See
Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006) (upholding summary judgment in
absence of evidence that supervisor read inmate’s complaint letters); Vance v. Peters, 97 F.3d
987, 993–94 (7th Cir. 1996) (same).

                                                                                  AFFIRMED.